Case: 12-11179       Document: 00512282873         Page: 1     Date Filed: 06/21/2013




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                           June 21, 2013
                                     No. 12-11179
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

DONALD PAXSON,

                                                  Petitioner - Appellant

v.

RODNEY W. CHANDLER, Warden, FCI Fort Worth,

                                                  Respondent - Appellee


                   Appeal from the United States District Court
                        for the Northern District of Texas
                              USDC No. 4:12-CV-588


Before BARKSDALE, CLEMENT, and GRAVES, Circuit Judges.
PER CURIAM:*
       Proceeding pro se and in forma pauperis, Donald Paxson, federal prisoner
# 82915-180, appeals the district court’s denying, on the pleadings, his 28 U.S.C.
§ 2241 petition. He contends: he is entitled to redress for three years spent in
home confinement prior to his guilty-plea conviction in 2010 for possession, and
receipt, of child pornography, for which he received a sentence, inter alia, of 70
months’ imprisonment; certain provisions of the amendments to the Bail Reform
Act, 18 U.S.C. § 3142(c)(1)(B), violate his Fifth Amendment due-process rights

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
    Case: 12-11179     Document: 00512282873      Page: 2    Date Filed: 06/21/2013

                                  No. 12-11179

and the Eighth Amendment’s prohibition against excessive bail; and he did not
elect bail intelligently, because the court did not inform him that the time he
spent released on bail would not be credited toward any future sentence.
      The dismissal of a 28 U.S.C. § 2241 petition on the pleadings is reviewed
de novo, e.g., Garland v. Roy, 615 F.3d 391, 396 (5th Cir. 2010), as is the
constitutionality of a federal statute, e.g., United States v. Anderson, 559 F.3d
348, 352 (5th Cir. 2009).
      Paxson does not explain how the conditions of his release on bail were
overly restrictive in the light of his circumstances. Therefore, he has not
demonstrated that any provision of the amendment to the Bail Reform Act is
unconstitutional on its face, or as applied to him, given that protecting children
from violent crimes and sexual exploitation is an obvious, legitimate
governmental interest. See Hersh v. United States ex rel. Mukasey, 553 F.3d 743,
762 & n.23 (5th Cir. 2008) (statute unconstitutionally overbroad “only when this
overbreadth is substantial in relation to the statute’s legitimate reach”); see also
42 U.S.C. § 16901 (noting that Adam Walsh Child Protection and Safety Act of
2006, Pub. L. No. 109-248, was created “to protect the public from sex offenders
and offenders against children”); United States v. Salerno, 481 U.S. 739, 749
(1987) (preventing crimes by arrestees is a legitimate and compelling
governmental interest).      Further, Paxson’s conclusionally asserting the
conditions of his release on bail violated the Eighth Amendment’s prohibition
against excessive bail is without merit, because he does not explain how the
conditions were greater than necessary in the light of his offense. See Salerno,
481 U.S. at 753-55 (pretrial restrictions permissible to protect public).
      Paxson was not in “official detention” during his time in home
confinement, pursuant to release on bail; thus, he is not entitled to credit
towards his sentence. Reno v. Koray, 515 U.S. 50, 63-65 (1995); 18 U.S.C.
§ 3585(b) (defendant entitled to credit for time spent in official custody). Paxson
provides no support for his conclusional assertion that he did not elect bail

                                         2
    Case: 12-11179    Document: 00512282873     Page: 3   Date Filed: 06/21/2013

                                 No. 12-11179

intelligently because the court did not inform him he would not be receiving
credit; the court is not required to provide such an explanation.
      AFFIRMED.




                                       3